UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1606


CATHERINE DENISE RANDOLPH,

                Plaintiff - Appellant,

          v.

LORETTA E. LYNCH, United States Attorney General; ROD J.
ROSENSTEIN, Maryland U.S. Attorney, Department of Justice,
et al.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:15-cv-01311-GLR)


Submitted:   October 15, 2015              Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Catherine       Denise   Randolph       seeks    to    appeal      the   district

court’s order granting her leave to proceed in forma pauperis,

denying her motion to amend her complaint, and ordering her to

show cause why she should not be enjoined from instituting new

filings.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,    28    U.S.C.    § 1292      (2012);     Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Randolph seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                          We

dispense     with    oral     argument    because         the    facts    and    legal

contentions    are    adequately    presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                         2